Case 4:16-Cr-00257 Document 122 Filed in TXSD on 10/05/18 Page 1 of 7
Case 4:16-cr-00257 Document 108 Filed in TXSD on 09/26/18 Page 1 of 6

lN THE UNITED STATES DlSTRlCT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

HoUsroN DlvlsloN
UNlrED sTATEs oF AMERICA §
Plainciff §
vs. §§ CAsE No. 4;16cr257-2
sTARSKY D. BoMER §
§

EXHIBIT LIST OF DEFENDANT STARSKY BOMER

 

 

 

 

 

 

NO. DESCRIPTION OFR OBJ ADM N/ADM

l E-Mail dated 7/19/11 from Bomer attaching 101 \
financial reports (0001-0050)

2 E-rnail dated 8/12/11 from Dale regarding \/ i()/
financial oversight fees (0051) \

3 E-mail dated 8/15/11 from Sullivan to partners { \
that Dr. Siddiqui has followed the rules (0052) w

4 E-mail dated 8/16/11 from Siddiqui that our l \
PHPs are clean (0053-0055) \°

5 E-mail dated 8/ 17/ ll from Siddiqui regarding l \
liberty PHP (0056-0073) '°

 

0074-0075 - lntentionally Deleted

 

6 E-rnail dated 8/29/ ll from Siddiqui regarding wl \
TriMed PHP being in full conformity with law
(0076-0077)

7 E-mail dated 9/1/ ll from Dale regarding ~ / 1 %

 

financial oversight fees (0078)

8 E-mail dated 9/19/11 from Siddiqui attaching
Transportation Services Agreernent (0079- \° \
0087)

 

 

9 E-mail string dated 9/21/11 between Sullivan (`
\b

and Siddiqui regarding Transportation Policy
(0088-0102)

 

to Siddiqui transportation questions (0103-
0104)

10 E~mail dated 9/26/11 from Sullivan responding { \
\0

 

 

 

 

 

 

 

 

Case 4:16-Cr-OO257 Document 122 Filed in TXSD on 10/05/18 Page 2 of 7
Case 4:16-cr-00257 Document 108 Filed in TXSD on 09/26/18 Page 2 of 6

 

ll

E-mail string dated November 7, 2011 from
Siddiqui to Bomer regrading financial questions
and referencing PHPs (0105-0106)

l<>/|

 

12

E-mail string dated November 16, 2011 from
Bomer regarding Hospital disputes (0107-0110)

lo{ \

 

13

E-mail string from Siddiqui dated February 8,
2012 regarding transportation policy (01 11-
0112)

\.,l\

 

14

E-mail string from Poston dated February 9,
2012 regarding transportation policy (01 13-
0114)

toll

 

15

E-mail from Poston to Siddiqui dated February
10, 2012 regarding corporate compliance
program for PHPs (0115)

toll

 

16

E-mail from Siddiqui dated February 20, 2012
regarding partnership disputes and rearding
compliance program (01 16-01 18)

 

17

E-mail from Bomer dated March 15, 2012
attaching transportation contracts (01 19-0159)

 

18

E-mail string from Dr. Qayyum dated March
21, 2012 regarding several issues effecting
quality of care at PHPs (0160-0163)

 

19

E-mail from Siddiqui dated April 2, 2012
regarding “a bunch of mental retards” (0164)

 

20

E-mail from Siddiqui dated April 2,2012
regarding compliance program going forward
(0165)

 

21

E-mail from Siddiqui to Bomer dated April 18,
2012 that “you can start another PHP with non-
qualifiers” (0166-0176)

 

22

E-mail from Siddiqui to Bomer dated April 26,
2012 to “Report Abby incident ASAP” (0177)

 

0178-0179 - Intentionally Deleted

 

23

E-mail string from Siddiqui to Poston dated
April 29, 2012 regarding transportation limits
(0180)

 

0181 - Intentionally Deleted

 

 

24

 

Draft oIG letter (0182-0210)

 

 

 

 

 

 

Case 4:16-cr-OO257 Document 122 Filed in TXSD on 10/05/18 Page 3 of 7

Case 4:16-cr-00257 Document 108 Filed in TXSD on 09/26/18 Page 3 of 6

 

25

E-mail from Siddiqui to Poston dated May 12,
2012 that the statement by Dr. Zaidi that
“Wrongful operation of the PHP based on
compliance issue” is “slander” (0211-0213)

\o[\

 

26

E-mail from Siddiqui to Virginia dated May 14,
2012 regarding OIG compliance letter (0214)

\0{\

 

27

E-mail string from Dr. Qayyum dated May 26,
2012 attaching an initial psychiatric evaluation
form (0215-0220)

\ol \

 

28

E-mail string from Dr. Qayyum dated May 21,
2012 attaching an intake screening form (0221-
0222)

\ol\

 

29

E-mail string from Renee Austin dated May 21,
2012 regarding Poverty Guidelines (0223-0224)

\ol\

 

0225 - Intentionally Deleted

 

30

E-mail string from Bomer dated June 2, 2012
regarding false allegations of Danny Cox
(0226-0232)

 

31

E-mail string from Poston to Dr. Bavarre and
Siddiqui dated June 1, 2012 regarding
partnership disputes and regarding compliance
program (0233-0234)

 

32

E-mail string from Siddiqui to law firm dated
July 3, 2012 regarding letter to OIG (0235-
023 7)

 

33

E-mail string from Siddiqui to law firm dated
July 5, 2012 to review draft of OlG letter with
attachments (0238-0240)

 

34

E-mail string from Tina Travis dated July 27,
2012 regarding Rules for Therapists (0241-
0243)

 

35

E-mail from Munaiza Siddiqui to Bomer dated
October 24, 2012 regarding check to Kamal for
transportation (0244-0253)

 

36

E-mail from Munaiza Siddiqui to Bomer dated
October 31, 2012 regarding check to Kamal for
transportation (0254-0255)

 

 

37

 

Text messages between Bomer and Mitch
Spencer dated February 27, 2012 that Bomer
has no say in who qualifies (0256)

 

 

 

 

ry

 

 

Case 4:16-cr-OO257 Document 122 Filed in TXSD on 10/05/18 Page 4 of 7

Case 4:16-cr-00257 Document 108 Filed in TXSD on 09/26/18 Page 4 of 6

 

38

Text messages between Bomer and Mitch
Spencer dated May 24, 2012 that “it’s the
psychiatrist call who makes it and who doesn’t”
(0257)

‘O/\

 

39

Text messages between Siddiqui and Poston
dated March 10, 2012 inquiring whether he is
done with the transport and meals policy for
Atrium (0258)

 

40

Text messages between Bomer and DeeDee
dated March 14, 2012 and March 19, 2012 that
Bomer cannot pay DeeDee cash and can only
pay DeeDee if she transports patients (0259-
0260)

 

41

Text messages betwwen Poston and Bomer
dated April 19, 2012 through April 29, 2012
regarding self-reporting Abby, OIG packet and
transportation (0261-0262)

 

42

Text messages beween Siddiqui and Bomer
dated April 26, 2012 through May 8, 2012
regarding transportation contracts, OIG
opinion, and “we aren’t playing Geraldine’s
games” (0263-0265)

 

43

Text messages between Geraldine and Bomer
dated May 22, 2012 through June 12, 2012
regarding billable patients and scholars (0266-
0267)

 

44

Text messages between Bomer and DeeDee
dated June 25, 2012 to January 23, 2013 stating
Iwon’t pay above Medicare rate (0268-0271)

f
l
l
l
l
l

 

45

Text messages between Siddiqui and Bomer
dated August 3, 2012 through October 3, 2012
regarding Excel spreadsheet for transportation
as we discussed (0272-0273)

 

46

Text messages between Geraldine and Bomer
dated March 21, 2013 through March 31, 2013
that “we have not and will never do anything
wrong” (0274)

 

 

47

 

Text messages between Bomer and Jay Cooper
dated October 18, 2013 through January
23,2014 that we can’t pay for patients, there has
to be a service (0275-0276)

 

 

 

 

 

 

 

Case 4:16-cr-OO257 Document 122 Filed in TXSD on 10/05/18 Page 5 of 7

Case 4:16-cr-00257 Document 108 Filed in TXSD on 09/26/18 Page 5 016

 

48

Text messages between Bomer and Kimberly
Safe Haven dated November 18, 2013 that I
can’t pay you for people you don’t transport
(0277)

/

~)/
l

 

49

Bomer phone contact of Shawna with FBI
(0278)

\ol\

 

50

Text messages between Bomer and Poston
dated April 28,2012 that Siddiqui is working on
a packet for an OIG opinion; and inquiring on
the Medicare rate for transportation (0279)

/

w
4

 

51

E-mail from Siddiqui dated August 29, 2011
that our PHPs are in full conformity with Stark
law and Federal Anti-Kickback Statute (0280-
0281)

 

52

E-mail from attorney Sullivan to Siddiqui dated
June 28, 2011 regarding changes to compliance
plan (0282-0290)

 

53

E-mail string from Bomer dated July 20, 2012
regarding various outpatient services (0291-
0304)

 

54

E-mail from Danny Cox dated July 14, 2011
regarding Corporate Compliance Plan (0305)

 

55

E-mails to Bomer dated Auglst 12, 2011,
September 28, 2011 and September 7, 2011
regarding financial oversight fees for outpatient
services (0306-0309)

 

56

E-mails from Bomer, Poston and Siddiqui that
Danny Cox is a liar (0310-0311)

 

57

E-mail from Siddiqui dated May 8, 2011 to
Bomer setting forth PHP rules and that Siddiqui
will personally oversee compliance and billing
(0312)

 

58

E-mail from Brandi Perry dated December 12,
201 1 listing discharged patients (0313)

\°(\

 

59

E-mail string between Siddiqui and Karl Killian
regarding specialist in PHP coding and billing
(0314-0315)

 

 

60

 

E-mail from Poston to Siddiqui regarding
partnership disputes and regarding a PHP audit
to make sure We are in full compliance with
Medicare (0316)

 

 

 

 

 

 

Case 4:16-cr-OO257 Document 122 Filed in TXSD on 10/05/18 Page 6 of 7
Case 4:16-cr-00257 Document 108 Filed in TXSD on 09/26/18 Page 6 of 6

 

61

E-mail from Siddiqui dated October 24, 2013
responding to various partnership disputes
including PHP allegations (0317-0327)

|o/l

 

62

E-mail from Siddiqui dated May 12, 2012
responding to allegations from Dr. Zaidi that
the PHP is being improperly operated (0328-
0330)

 

63

E-mail from Poston dated May 8, 2012
regarding census (0331-0332)

 

64

E-mail from Siddiqui to Mr. Wilridge dated
February 19, 2012 regarding partners’ feud;

other side of story is we are happy to do audit
(0333)

 

65

E-mail string from Dt. Qayyum regarding input
to therapists questions (0334-0335)

 

66

Video of undercover meeting with Bomer on
June 7, 2012

 

67

Video of meeting with Bomer and patients on
April 30, 2012 referencing Derek Belton

 

68

Tape recording of meeting between Bomer and
Kimberly Safe Haven

 

69

Tape recording of meeting between Dr. Jacobs
and therapists

 

70

Tape recording made by Siddiqui of telephone
conference with Bomer shortly after both Were
interviewed by OIG 'j('.`)(\c 30 \ Cr

 

71

Analysis of Bomer bank deposits

cb/l

 

7a

\O l__..

11

 

75

_\_Rav%om$ J)D€vnél)dlwy zg€ac

l

 

44

Emt>\ouma+t WMFM»%MF

uth

 

75

 

 

r\`/?ii erii d\”/>@o@?;@i ?c\m'\“\”

 

 

 

 

 

tB/QL

 

timm WVSLO/

CERTIFICATE OF SERVICE

It is hereby certified that service of the foregoing Exhibit List has been made by U.S. Mail
or electronic means on September 26, 2018 to all counsel of record.

/s/ Richard Kuniansky

Richard Kuniansky

Case 4:16-cr-OO257 Document 122 Filed in TXS[CASElthjS,/l€§ Page 7 of 7
EXHIBIT LIST OF

ADV. NO.

 

 

 

NO.

OFFR

OBJ~

DATE

ADMIT

N/ADMIT

 

70

874/ate flag gahcrftc@»@oe
<@`wn fm \36\~

0
‘4

 

77

€m@\l » @'mwi e@€<v+ to grow

 

C@tim`\ii €Od

lc)
/a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

